Case 3:20-cv-08123-DMF Document 1-3 Filed 05/26/20 Page 1 of 14

EXHIBITS

Plaintiff’s Summary
Visual Evidence

(Overlay)

 

 
Case 3:20-cv-08123-DMF Document 1-3 Filed 05/26/20 Page 2 of 14

 

 
Case 3:20-cv-08123-DMF Document 1-3 Filed 05/26/20 Page 3 of 14

 
 

 

a

«LOdS SHL SMYVW X,,

WT

 

 

,.POOM OU} UI pue SAeIg,,

Age

F SMO UYIM pouue ose
SOALIQ UBDLOWY SANEN

 

 

$}00q Buvequuly JON
sjooq Burysi4

Too VS VIoyee

JOAty aiByedwooun
ul Buipueys uey|
:S$}OOg pljOs Yoe/g

oa

yoosduinyg
eau/uey|
usnq/puig :€

Documant1.2 Elad 05/96/00 Dane / of 1

AOC orrre rire

 

 

moue Ag jous ji se

30k} Hijo Ul UOHe}USpU!
yepiwesAd seynBueul :z

 

 

Xx ye umMop Bunuiod
UOISNJOU! 4901 YOR|q
pedeys-pesymouy =}

-CVy-08123.DM

 

 

 

Case,3:20

 

Aeyi2nO

=) poyejouuy

Ajued
Case 3:20-cv-08123-DMF Document 1-3 Filed 05/26/20 Page 5 of 14

 

aiNSealL

 

 

810g ‘Sz udy ..“AeuOW,, ‘OGNO

 

 

,,24nsbed} AW JO}, Yoo] pup ‘wau4 607

 

 

USIPIIUD JIBY} B40} |JIM SjUaIOd adoy J, ‘|OOG ayowlyN siy si aunzou

Ul 2 aJOW PUAds 0} saljiuuO} BuIBOsNODUS jDU} pls soy UUs

JOPUN S,JOYM FS O} JOAO SHO] USIIOI UIN} ‘S|ISSO} 4OJ YOO] ‘USIJ [IM (siahe] 490s D160}006

‘speoymoue) sjisso4

Aay edoy |, ‘pios ay ,'suipjzunoy Aydoy ey} ul Buly!ly pub Bulduips (sjooq) usi4

 

 

 

 

 

 

 

,,AQUOW JO jo] & BulneH,,
(.@A2,,) XG cls,
xg poeuses 7]
«PUIW O} BU0d SHulyL,,
JOPUO/AA
uOISIA
(EM 9 OY} O}) YO 4OO,,

 

 

1YysnomM ysinsur ivy pauses] aa] puy ‘sda3uy appr sairsedoid yses

jensed asneraq ‘ASUOUT JO IO] & SuIAeY Ue) Jo1I9q YON si ADUOUL
ysnoua Suravy 1ey) pauseay 2a,J purus oO} awod ssump
[EIDAas PUE — PIUIEd] 9a] 1eYAA J9puom | /SUTeSe UD]

ol sivad autu-AQuaAas JO UOTSTA ay UAL qreq Yoo] ] 5© “Oo

 

 

GOD O Fld a ori ‘d ‘peyeedas Buimeiq

J. Gri “d sloWeY\y
YO1

SHL YSqNN
S.JeUM 98S

 

 

 

 

 

 
Case 3:20-cv-08123-DMF Document 1-3 Filed 05/26/20 Page 6 of 14

Bey emecc ee:

al
40,

 

peeymoue sy ~zZ/9 UO yyNWIZze UMeP ASHdeg ey}

uyor "1s Jo AVANEN JO JSe8-] SOUl|/SezZUe}s $Z/9 SUIe}UNOW UeNL ues "y}
"oye ‘wisod ul seul] ‘yz "S "/N “EZ?

"S ‘¢ Bulpnjoul puodse109 pjeyejeq SuSquIL US]/e4 Je8U SeiNjesy *y]
jeurBbuio

si Buimesp enBoyjids dy} Jo 40}U99 9y} AjUO :Ho] & AspuN YOO" “SL

jees jopueApjA UO JOW OzeIq / S|UNL “ZL

(queos Aue} ‘ezejq) 1d O41) W041} USYE} 0JOUd "ZL

PjelopHeq SASqui]

usjje4 soyoyew Aydes6odo} ops “AL SoLUNe|W / eaAByedwiooun “LL
ezew jones6 / ued Auieys pue ‘ozeBb jaAiew SI BUSDS BjOU/ "OL

jo61e} UO JOYS MOE :POOM aU} Ul pue sAeIG "G6

e6eul |ENLIA puooss

«(4JEM ,,0} 12} 00},,) Huloey sasHap Jpg ‘YUeqISAL JUSOSOIO / PUSGJOAL
uo Bunsys Yeys |ENYIA 0} peyoou pesymowue yoelq :}UedS Aue “6
JOA Ul pooejd Ss] Ue USYyM

esues syew Ajuo HuUequily ayIyUM S}ooq Hulysy 4eqqn4 yoeR|q pljos "g
(zozem Buimo}j WAM :9}/)) 246-Yyed-wo0d-upF) = jed

-I|-Iq-luN pue Yyu}JOW jou YayZe}J esneosq JSOW|e *|LOI]IQUUN JSOWW]Y "2
WwWweod se Sp0M Jo

Jequinu ewes YUM Je}deyo yoo uus, ‘oouRg (J8AIY) OY} UO JEU} “2
,06 },upjnoo uew pjo ue sseymdAue O86 3,U0QG,, "9

WIEUJSIA Ul UOLUIE POUMOP SNDSOd/ 0} PESN sueJO |BLOe SUJEL ~SG-HO
AySIOYIS OY} JO oyeSoweU ‘AUBID JO saIL [EL ‘(WoPUeAMA) SUAeL JOIYyD "9
(eme}0C) 1004 AeyANL JoluD

pleyepzeq Siequily UST]e4 © YOoY 004 AeyANL “Ss

éuny ‘BHuiyosees ai0y ,,.POOM JO jo] & peddoyo,, no, "p

Aunseg jsojuey; / SieAA UIPU|

‘Au JO AIOPOIA ISA UEAA S,O]}INL 9]93!7] Spud ‘(,,opajol Jo SOM SojIW
00S UEY} e10W,,) Opajol seeU WYHNO} ‘PEZ} ‘Ssoquily UsJeJ4 Jo Beg “y
«4Snq oy} Ul pig e,, “Wuesqe Ss! pjob aul *¢

aunseall JeUOeN AOsuIp ‘qneyeyNL uor *¢

Huroey oyisoddo ‘Ayjenp soeed / JBM ‘S

poom pajHue} ‘Aysnq Jo }seN "Z

psig BuiBuig ayUyp ‘eyedIYyD ayim sAeino *Z

@A0G / JOYeWSOLSq BY} (83:9) AeunO JolyD *Z

JEM / JEM S2UNL ep / (wWeIA) BAANL apy] Je1UD “1

«AUNLO!d DIG» AHL LY MOO ‘SLND LYOHS ON 3YV 3YSHL ‘4S

ema

 

 

AeyisaC peye}ouuy Ajjn4 soy

 

 

 
Case 3:20-cv-08123-DMF Document 1-3 Filed 05/26/20 Page 7 of 14

EXHIBIT 6

Defendant’s Westword
“LOG” reference
(article p. 5)
and list of some other
“TOG” press references

 

 
Forrest Fenn on Death of Ra@ABIReS -AGony+ORIE S2DMHF TEOCUMPEMa-3 Filed 05/26/20 Page 8of14 8/21/20, 3:26 PM

  

Forrest Fenn on Death of Randy Bilyeu,
Ongoing Hunt for $2 Million Treasure

MICHAEL ROBERTS | AUGUST 11, 2016 | 5:37AM

Authorities in Santa Fe, New Mexico, recently confirmed that human remains
found in wilderness outside the city have been positively identified as Randy
Bilyeu, a 54-year-old from Broomfield.

In January, Bilyeu disappeared after heading to New Mexico to look for treasure —
specifically what's described as a $2 million cache of gold and jewels hidden
somewhere in the Rocky Mountains by Forrest Fenn, a former Santa Fe art gallery
owner and author. Shortly after Bilyeu vanished, his dog, Leo, was found, along
with his raft. But it would take around seven months more for Bilyeu's body to be
located.

On his website, Fenn, who's in his eighties, describes his 2011 memoir, The Thrill of
the Chase, as “the remarkable true story of Forrest Fenn’s life and of a hidden
treasure, secreted somewhere in the mountains north of Santa Fe. The book
contains clues to the treasure’s location" — specifically in a poem reproduced below
in its entirety. A key stanza reads: "Begin it where warm waters halt/And take it in
the canyon down/Not far, but too far to walk/Put in below the home of Brown."

https://www.westword.com/content/printView/8140159 Page 1 of 6

WESTWORP 1
Forrest Fenn on Death of Ra@psiveS-O@onyORIF 321M TERGCUMRSIES-3 Filed 05/26/20 PageQof14 _5/21/20, 3:26 pm

_ Over the past five years, thousands of people have headed to New Mexico to look
for the treasure, fulfilling Fenn's goal of using lucre to tempt folks into
experiencing and enjoying nature. But Bilyeu's death, which followed the rescue of
a treasure-hunting woman from Texas who'd gotten lost three years ago,
demonstrates why Fenn has long encouraged safety among chase participants; he's
cautioned against searches during the winter and said the treasure was hidden in a
place that a man of his vintage could easily reach.

After news of Bilyeu's passing broke, we conducted an interview with Fenn via e-
mail; he can no longer hear very well using a phone. In it, he weighs in on the

recent tragedy, treasure-hunting best practices, the joys of nature and whether or
not he'll offer any more clues about where the riches can be found. Check out his
thoughts below — and click for more about Forrest Fenn and the hidden treasure.

Westword: I know you were very concerned about Randy Bilyeu in the wake of his

disappearance. What's your reaction to news that his body has been identified?

Forrest Fenn: It is tragic that Randy was lost, and I am especially sorry for his two
grown daughters.

How would you describe your goals when you first went public about the treasure?

When | hid the treasure, this country was in a terrible recession. Too many people
were losing their jobs. I wanted to give hope to those who had a sense of adventure
and were willing to go searching. | also wanted to get the kids out of the game
room and away from their texting machines, and out into the mountains and the

sunshine.

Did the reaction of so many people to your revelations about the treasure surprise you?

https://www.westword.com/content/printView/8140159 WESTWORBS® of 6

 

 
Forrest Fenn on Death of REDASRyey Agana Gk RE sHilifen Tsereinwertwae3 Filed 05/26/20 Page 10 of 14 5/21/20, 3:26 PM

Yes, it did surprise me, but it was very rewarding to see the positive reactions of so
many people. I still receive about fifty e-mails a day from those who thank me for
giving them motivation to go out into the mountains.

What advice would you give people searching for the treasure when it comes to safety?

Anyone who goes into the mountains should be prepared, use a GPS and always be
aware of possible dangers.

How much experience in the wilderness should people have before attempting a search?

Many people don’t have experience hiking in the mountains, but that doesn’t mean
they should stay at home. Just be careful and don’t get overextended.

Would you recommend that searchers be accompanied by one or more person, as

opposed to going it alone?
The experts say that one should never hike in the mountains or the deserts alone.
What equipment should they have?

It's easy to get turned around in the forest and lose your bearings. One should have
plenty of water, warm clothes and a GPS.

How often should they communicate with others about their whereabouts?

There are many places in the mountains where cell-phone service is not available.
Using common sense is always an asset.

Are there times of the year when you'd discourage them from searching?

I recommend that no one look for the treasure when snow or low temperatures are
present in their search areas.

https://www.westword.com/content/printView/8140159 Page 3 of 6

WESTWORP 3

 
Forrest Fenn on Death of RGIS; BOseng BOL BEKDNIE Tseelnerwets Filed 05/26/20 Page 11of14 —£/21/20, 3:26 pM

You've talked about how searchers shouldn't look for the treasure in places an eighty-
year-old couldn't put it. Does that mean it's in a place that's not particularly dangerous

to access?

I hid the treasure in a place that is not especially difficult to reach.

Has the search for the treasure been by and large a positive experience for you and those

who've looked for it?

Yes, we estimate that 65,000 people have searched for the treasure. Many send me
photos of children wading in the small creeks or picnicking in the trees.

Does Randy Bilyeu's passing give you any regrets about the treasure hunt?

Accidents can happen anywhere. Randy may have had a heart attack or otherwise
became incapacitated.

Will there come a point if no one finds the treasure that you'll call off the search?

At this point, I don’t have any inclination to call off the search. Thousands of
people are having positive experiences, and the rewards that come with hiking in
the mountains are many.

Or will the search continue until the treasure is found?

It is out of my hands now, and the search will continue until it is found.
If more time passes, will you provide additional clues?

I will give no more clues.

Are there any other comments you'd like to share on any of these topics?

https://www.westword.com/content/printView/8140159 Page 4 of 6

WESTWORD 4.

 

 
Forrest Fenn on Death of RatdABiPed,: Ogonig HRA S2DMd TreagecUMRwed-3 Filed 05/26/20 Page 12 of 14 5/21/20, 4:03 PM

_ Many of our young people today are sedentary. They spend too many hours sitting

on the couch playing video games. I would like to see fathers load the family into

the car and head for the Rocky Mountains and experience the rewards that come

with spending the night in a tent and hearing the rustle of small animals just a few

feet away. Our kids need to see a skunk or a porcupine in the wild. They need to

turn over a rotten log and see what is under it.

"The Thrill of the Chase"

As Ihave gone alone in there
And with my treasures bold,

I can keep my secret where,
And hint of riches new and old.

Begin it where warm waters halt
And take it in the canyon down,
Not far, but too far to walk.

Put in below the home of Brown.

From there it’s no place for the meek,
The end is ever drawing nigh;
There’ll be no paddle up your creek,
Just heavy loads and water high.

If you’ve been wise and found the blaze,
Look quickly down, your quest to cease,

But tarry scant with marvel gaze,
Just take the chest and go in peace.

So why is it that I must go

And leave my trove for all to seek?
The answers I already know,

I’ve done it tired, and now I’m weak.

https://www.westword.com/content/printView/8140159

Page 5 of 6

WESTWORD 5
Forrest Fenn on Death of RSW; BOsens OBLGSDNP TRSCEINEIOI3 Filed 05/26/20 Page13of14 9/21/20, 3:26 PM

So hear me all and listen good,
Your effort will be worth the cold.
If you are brave and in the wood
I give you title to the gold.

Additional clues:
“The Treasure is hidden higher than 5000 feet above sea level.”

“No need to dig up the old outhouses, the treasure in not associated with any

structure.”
“The treasure is not in a graveyard.”

“The treasure is not hidden in Idaho or Utah.”

Michael Roberts/Wes...

Like Page 6.6K likes

 

RELATED TOPICS:

Use of this website constitutes acceptance of our terms of use, our cookies policy, and our privacy policy
©2020 Denver Westword, LLC. All rights reserved.
CALIFORNIA RESIDENTS: California Privacy Policy | California Collection Notice | Do Not Sell My Info

https://www.westword.com/content/printView/8140159 Page 6 of 6

WESTWORD

 
Case 3:20-cv-08123-DMF Document 1-3 Filed 05/26/20 Page 14 of 14

Other major articles with Defendant’s “LOG” reference:

Simmons, Roger; Orlando Sentinel, June 22, 2017; “Police ask for end of $2
million treasure hunt following deaths of former Orlando man, Colorado pastor”

Cain, Aine; Business Insider, February 8, 2018; “There's a fortune hidden
somewhere in the Rocky Mountains, and this millionaire is the only one who knows
where it is”

Blumberg, Yoni; CNBC, April 18, 2018; “An 87-year-old millionaire buried
treasure in the Rockies—and he’s offered one main clue”

Baynes, Chris; The Independent (UK), April 19, 2018; “Millionaire who hid
treasure in Rocky Mountains says it could be 1,000 years before someone finds it:
Four men have died looking while searching for chest of gold nuggets and precious
gems”

Blumberg, Yoni; CNBC, April 25, 2018; “The millionaire who buried treasure in
the Rockies can get 100 emails a day—here’s what they say”
